DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno (US 20180228102 A1) in view of Fakhari (US 10568276 B1).
 	For claim 1, Centeno discloses a bottomless plant watering assembly being insertable into ground for surrounding a plant that is growing in the ground, said assembly comprising: 
a plurality of panels (100, each of said panels being longitudinally elongated (fig. 1a), each of said panels being comprised of a flexible material (para. 0023), each of said panels being bendable into a semi-circular shape (fig. 2), said plurality of panels being releasably attachable together when each of said panels is bent into said semi-circular shape such that said plurality of panels defines a ring wherein said ring is configured to be sank into ground thereby facilitating said ring to surround a plant growing in the ground (figs. 2,7), each of said panels having an engagement point (fig. 1a, at ref. 20) thereon; 

said perimeter edge having a top side (fig. 4, top side is where ref. 10 is pointing at), a bottom side (fig. 4, bottom side near ref. 16), a first lateral side (fig. 4, side near ref. 18) and a second lateral side (fig. 4, side near ref. 20), 
each of said panels being elongated between said first lateral side and said second lateral side (see figs. 2,4), 
each of said panels having a planar portion (16) and an offset portion (14) each extending between said first lateral side and said second lateral side, 
said bottom side of said perimeter edge of each of said panels being urgeable downwardly into the ground when said panels are attached together to form said ring having said offset portion of each of said panels being exposed (fig. 2 and para. 0028), and 
a plurality of pins (18), each of said pins being coupled to a respective one of said panels, each of said pins releasably engaging said engagement point on an adjacent one of said panels when said panels are bent thereby releasably attaching said plurality of panels together.  
However, Centeno is silent about each of said panels having a planar portion and a curved portion each extending between said first lateral side and said second lateral side, wherein said curved portion has a top edge at said top side and extends to a threshold between said curved portion and said planar portion such that said curved portion is constantly curved between said top side and said threshold, said curved 
Fakhari teaches a planter structure comprising a plurality of panels (3), each of said panels having a planar portion (16) and a curved portion (18) each extending between a first lateral side and a second lateral side (as show in figs. 1,3, lateral sides are where ref. 3 and ref. 30 are pointing at on each side of the panel), wherein said curved portion has a top edge (see examiner’s illustration below) at a top side and extends to a threshold between said curved portion and said planar portion such that said curved portion is constantly curved between said top side and said threshold, said curved portion being curved between said top side and said threshold such that said top side of said panel is positioned coplanar with said planar portion, said curved portion being concavely arcuate with respect to said front surface, said ring having said curved portion of each of said panels being exposed (see fig. 1). Fig. 20 also shows the panel in a clear view.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the offset portion in the panel of Centeno with a curved portion extending between said first lateral side and said second lateral side, wherein said curved portion has a top edge at said top side and extends to a threshold between said curved portion and said planar portion such that said curved portion is constantly curved between said top side and said threshold, said curved portion being curved between said top side and said threshold such that said top side of , as taught by Fakhari in order to provide for better stiffness or reinforcement (col. 4, lines 30-35 of Fakhari, where he stated that the curved portion 18 helps to stiffen the panel 3).
The combination of Centeno as modified by Fakhari would result in said ring having said curved portion (as relied on Fakhari) of each of said panels being exposed (Centeno already teaches the top portion being exposed above ground).

    PNG
    media_image1.png
    715
    640
    media_image1.png
    Greyscale

For claim 4, Centeno as modified by Fakhari (emphasis on Centeno) teaches the bottomless plant watering assembly as described in the above, and further teaches wherein each of said panels has a hole (20) extending through said front surface and 
For claim 6, Centeno as modified by Fakhari (emphasis on Centeno) teaches the bottomless plant watering assembly as described in the above, and further teaches wherein each of said pins is positioned on said back surface corresponding to said planar portion of said respective panel (fig. 1b), each of said pins being positioned adjacent to said second lateral side of said perimeter edge of said respective panel, each of said pins being positioned on a horizontal line extending through said hole and said pin in said respective panel (figs. 1a-2).  
Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno as modified by Fakhari as applied to claims 1,4 above, and further in view of Soutullo (US 20190364745 A1).
 	For claim 5, Centeno as modified by Fakhari (emphasis on Centeno) teaches the bottomless plant watering assembly as described in the above, and further teaches wherein each of said pins has a stem and a head (see closed up illustration below; also, para. 0024 stated that ref. 18 may be configured with a flared edge), said stem extending along a line being oriented perpendicular to said back surface corresponding to said planar portion of said respective panel (figs. 1a-2), said head of each of said pins being spaced from said back surface of said respective panel (figs. 1a-2 and the illustration below). 

    PNG
    media_image2.png
    300
    239
    media_image2.png
    Greyscale

	However, Centeno as modified by Fakhari is silent about said head on each of said pins being comprised of a resiliently compressible material, said head on each of said pins having a diameter being greater than the diameter of said hole thereby inhibiting said pins from being removed from said hole.
	It would have been an obvious substitution of functional equivalent to substitute    said head on each of said pins having a flared edge being greater than the diameter of said hole as shown in the illustration above for Centeno as modified by Fakhari with said head on each of said pins having a diameter being greater than the diameter of said hole, since a simple substitution of one known element for another would obtain predictable results (both would result in inhibiting said pins from being removed from said hole). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Soutullo teaches a plant assembly comprising male pins 32, each having a head (the top surface of the pin 32) on each of said pins being comprised of a resiliently 
	For claim 7, the limitation has been explained in the above, thus, please see above. 
Response to Arguments
Applicant’s arguments with respect to claims 1,4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643